DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TOOTHBRUSH STERILIZATION AND DRYING UNIT.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN-204207647-U) in view of Pan (CN-104799651-A).
Regarding claim 1:
Regarding claim 1:
1. (Currently Amended) A gargling cup, , comprising:
a cup body (2);
a cup lid assembly (1), configured to be covered on the cup body (figs 1-4);
a sterilization unit (UV lamp 3), configured to be arranged on the cup lid assembly for sterilizing the cup body (figs 1-4).
Gong does not appear to disclose a drying unit, configured to be arranged on the cup lid assembly for drying the cup body. Gong does acknowledge that drying the toothbrush can prevent bacteria breeding.
Pan teaches a cup with a drying device (4, fig 1).
Gong and Pan are in the same field of invention or are solving the same problem.
Modifying Gong with the teachings of Pan would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order to prevent bacteria growth (Pan: abstract).


2. (Currently Amended) The gargling cup according to claim 1, , wherein the cup lid assembly comprises:
a lower lid, configured to be covered on the cup body; and
an upper lid, configured to be fixedly connected to the lower lid;
wherein the upper lid and the lower lid are enclosed to form an installation cavity, and the sterilization unit and the drying unit are both disposed in the installation cavity (Gong: figs 1-4, inner wall and outer wall, it would have been obvious to a PHOSITA to also enclose the drying unit in the lid).

3. (Currently Amended) The gargling cup according to claim 2,  wherein the sterilization unit comprises:
a circuit board (Gong: control device), disposed in the installation cavity; and
a plurality of UV lamps, disposed on the circuit board and are electrically connected to the circuit board (well-known in the art);
wherein the lower lid defines a plurality of through holes, and the UV lamps passes through the through holes to sterilize the cup body (obvious in order for the UV light to strike the internal volume of the cup).



The additional features of claims 5-8 relate to the provision of the fan cavity, air inlet, vent, and air outlets. However, the provision of a fan cavity for a fan is a common means in the art, and the matching of the upper cover and the lower cover by means of a raised-recessed structure to form the fan cavity and the provision of corresponding air inlet and vent are matters of routine design that could be easily conceived of by a PHOSITA. In addition, configuring the air outlets at the junction of the cup body and the lower cover, leaving a gap for ventilation and air exhaust, and the design of the position and shape of the air inlet, are matters of routine design that could be easily conceived of by a PHOSITA. The use of a wavy cover surface is a conventional choice in the art.

Regarding claims 9 and 10, the additional features of claims 9 and 10 relate to the design of the circuit board and a power cord, which are conventional configurations in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 20170106108 A1) teaches a sterilizer for toothbrushes that includes a body, a cover, a sterilizer, and a drying unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/             Primary Examiner, Art Unit 2875